DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 04/13/2022. Claims 8-15 have been added. Claims 1-7 have been cancelled. Currently, claims 8-15 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 4-5, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Arnone et al. (US 6388799, hereinafter “Arnone”), and the rejection(s) of claim(s) 4 and 7 under 35 U.S.C. 103 as being unpatentable over Arnone, and further in view of Chakraborty (US 2015/0248047),  have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for allowance:  
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, an optical system for detection of THz radiation comprising a semiconductor crystal having a patterned grating on a surface of the semiconductor crystal, wherein upon impinging of a first incident beam in the THz frequency range and a second incident beam in the NIR frequency range, the grating is configured to enhance detection of the first incident beam by permitting the first incident beam to remain unaffected through the grating and to diffract the second incident beam.
The closest art of record teaches the following:
Arnone discloses a pulse laser (col. 16; lines 35-40) wherein the pulse having a visible beam (Fig. 12; 555) and THz beam (569; The secondary beam is in the THz range.) is sent through the semiconductor crystal 573 to the quarter-wave plate 581 to the prism 579 to the photodiodes 585, wherein the patterned grating on the semiconductor crystal diffracts the visible beam while the THz remains unaffected (col. 16; lines 16-30; The visible beam field becomes elliptical due to the interaction with THz electric field which modifies the said visible field’s refractive index and polarization. The change in refractive index of the visible field would causes the visible beam to diffract.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884